IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ELIZABETH KAY CARLEY,                                No. 69534
                                   Appellant,
                               vs.
                 THE STATE OF NEVADA,                                        FILED
                                   Respondent.
                                                                              MAR 0 4 2016
                                                                             TRACE K. LINDEMAN
                                                                          CLERV.., :i).1PREME COURT
                                                                          BY -D
                                                                              -S_Sti-Sr_
                                                                              DEPUTY CLERK
                                      ORDER DISMISSING APPEAL

                             This is an appeal from a purported decision denying a
                 postconviction motion to withdraw a guilty plea. Eighth Judicial District
                 Court, Clark County; Douglas Smith, Judge.
                             Our review of the district court docket and minute entries
                 reveals that no decision, either oral or written, was entered regarding a
                 postconviction motion to withdraw a guilty plea. Because appellant failed
                 to designate an appealable order, we lack jurisdiction over this appeal,
                 and we
                             ORDER this appeal DISMISSED.




SUPREME COURT
        OF
     NEVADA


(0) 1947A    0                                                                     1(0-07byg
                  cc: Hon. Douglas Smith, District Judge
                       Elizabeth Kay Carley
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    a.                                     2